FILED
                            NOT FOR PUBLICATION                             MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30172

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00065-RFC

  v.
                                                 MEMORANDUM *
GILBERT G. WALKS, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Gilbert G. Walks, Jr., appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

unlawfully trafficking in migratory birds, in violation of 16 U.S.C. §§ 703(a) and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
707(b); and unlawfully trafficking in eagles, in violation of 16 U.S.C. § 668(a).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Walks contends that the district court procedurally erred by failing to explain

adequately the reasons for imposing his sentence consecutive to a 180-month

sentence imposed in an unrelated case. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The record reflects that the district court adequately discussed the 18 U.S.C.

§ 3553(a) sentencing factors and explained why it believed that a consecutive

sentence was warranted. See United States v. Fifield, 432 F.3d 1056, 1064-66 (9th

Cir. 2005).

      AFFIRMED.




                                          2                                      12-30172